Citation Nr: 0900158	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  04-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1972 to April 1973 and from January 1974 to July 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
his period of active service, and there is no credible 
supporting evidence that any alleged in-service stressor 
occurred to support the diagnosis of post-traumatic stress 
disorder related to service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003, in March 2006, and in June 2007.  
The veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was notified that VA 
would obtain service treatment records, VA records, and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was also informed of the effective date of 
the claim and the degree of disability assignable.  The 
notice also included a PTSD questionnaire that elicited 
information required to corroborate any alleged in-service 
stressor.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006)(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was provided an 
opportunity to appear for a personal hearing, but he declined 
a hearing.  The RO obtained service personnel and treatment 
records, VA records, and Vet Center records identified by the 
veteran.  The RO also requested a police report from the 
Oceanside Police Department, in an attempt to corroborate one 
of the veteran's alleged stressors.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The 
veteran was afforded a VA examination in September 2006. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the general principles of service connection, 
service connection for post-traumatic stress disorder 
requires:  (1) current medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  

Factual Background 

The veteran claims that he currently has post-traumatic 
stress disorder that is related to his experiences in 
service.  He has asserted three stressors.  In November 1972 
one of the drill instructors at boot camp was stabbed in the 
back and later died.  He indicated that there was blood 
everywhere and that everyone was in shock.  In December 1972 
he claimed that as a result of embarrassing his drill 
instructor on the rifle range, he was made a "house rat" 
and had to do his bidding such as make his bed and shine his 
shoes.  He alleged that during the course of such duties he 
was physically and sexually assaulted by this individual.  A 
third stressor was being the victim of a robbery attempt at 
gunpoint (with a shot going off by his head) in Oceanside 
while trying to obtain a ride back to base at Camp Pendleton.  
He provided different dates for this incident, including in 
January 1974 or 1975, September 1974, and October 1975.  

He submitted the statement of his brother, indicating that 
the veteran related to him that he was abused by instructors 
in service.  The veteran told him that once he was awakened 
in the middle of the night and beaten in his midsection by 
his drill instructor.  He stated that the veteran became 
increasingly introverted and depressed.  

The veteran's service records show that he served in the 
Marine Corps as a rifleman.  He did not have any foreign 
service and there is no military decorations that are 
indicative of combat service.  Nor has the veteran claimed 
combat service.  For these reasons, the Board finds at the 
outset that the evidence does not show that the veteran 
engaged in combat with the enemy.  

Additional service personnel records disclose that the 
veteran was involved in disciplinary proceedings regarding an 
incident in April 1975 for which he was charged and found 
guilty in a special court-martial in June 1975 of behaving 
with disrespect toward, disobeying an order of, and striking 
superior officers.  

In an April 1975 letter to her congressman, the veteran's 
mother indicated that the veteran was in the brig and was the 
victim of prejudicial actions.  In an undated letter, the 
veteran indicated that he was charged with assault in a case 
where he was defending himself.  During the disciplinary 
proceedings, his pleading was "not guilty."  

The service treatment records contain no complaint, finding, 
or diagnosis of a mental disorder.  At the time of his 
separation physical examination in June 1975, the psychiatric 
evaluation was normal.  He was discharged from service in 
July 1975, under honorable conditions.  

After service, the VA records show in 2003, the veteran ought 
treatment for feelings of depression.  He verbalized a 
preoccupation with traumatic events during service, namely, 
repeated assaults by a drill instructor because he failed a 
rifle qualifying test, witnessing the aftermath of the 
killing of another sergeant and recalling all of the blood, 
and being shot at during a robbery attempt in Oceanside.  The 
veteran was diagnosed variously with depression, depressive 
disorder, and alcohol dependence.  In December 2003, the 
diagnoses were depression and post-traumatic stress disorder, 
if the veteran's reports of trauma were supported by the 
military record.  In February 2004, the diagnosis was to rule 
out post-traumatic stress disorder.  In May 2004, one 
psychiatrist began diagnosing the veteran with post-traumatic 
stress disorder in addition to depression.  Although in June 
2004 a psychological evaluation suggested that the veteran 
did not qualify for a DSM-IV diagnosis of post-traumatic 
stress disorder, the psychiatrist continued to diagnose post-
traumatic stress disorder.  The veteran underwent another 
evaluation in September 2004 by another psychiatrist, wherein 
he reported the same stressors.  This VA psychiatrist 
expressed the opinion that the veteran did not have 
post-traumatic stress disorder.    

Vet Center records, dated in June and July 2003, indicate in 
the assessment that the veteran seemed primarily motivated by 
compensation.  In 2006, the veteran was treated for 
complaints of symptoms of post-traumatic stress disorder, but 
there was no diagnosis of post-traumatic stress disorder. 

The veteran underwent a comprehensive fee-basis VA 
examination in September 2006, to confirm whether he had 
post-traumatic stress disorder.  The examiner stated that the 
veteran's only diagnosis was major depressive disorder, and 
that there were not sufficient markers of an in-service 
trauma.  The examiner did relate the veteran's depression to 
his service-connected hepatitis C, and the RO subsequently 
awarded the veteran secondary service connection for major 
depressive disorder.

Analysis 

Post-traumatic stress disorder was not affirmatively shown to 
be present during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).



Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred. 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
statements alone are not enough to establish the occurrence 
of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such a case, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's statements as to the occurrence of the alleged 
in-service stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

There is no police report of the alleged attempted robbery, 
no record of an assault on the veteran during service, and no 
evidence of the death of a drill instructor.  In this case, 
the veteran was court-martialed for unruly behavior in 1975, 
more than a couple years after the claimed assault, but there 
is no evidence that the veteran was assaulted. 

As there is no credible supporting evidence of any in-service 
stressor and as the evidence of the actual occurrence of the 
noncombat in-service stressor cannot consist solely of after-
the-fact medical nexus evidence, Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996), the Board rejects the current diagnosis 
of post-traumatic stress disorder related to service.  
Without credible supporting evidence of any alleged in-
service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  
38 U.S.C.A. § 5107(b).

To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  On this basis, the Board rejects 
the veteran's statements as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


